PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/887,514
Filing Date: 2 Feb 2018
Appellant(s): Singh et al.



__________________
Thomas J. Tuytschaevers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 04/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the following response, Appellant’s arguments are shown in bold face.

1.	Appellant argued (p. 9): 
III. The Office Action's obiections to the claims should be withdrawn

The Office Action objected to claim 1, and its dependent claims, due to "informalities." Specifically, the Office Action found that the term "surface finish spectrum" should be amended to read "surface finish spatial spectrum."  The Office Action did not reject any claim on that basis.
Appellant respectfully disagrees with the objection because a person of ordinary skill in the art would understand the use of the term "spectrum" in the claims with or without the adjective "spatial."
Consequently, Appellant respectfully submits that the objection is not a basis for rejecting a claim, and requests that the objection be reversed and/or withdrawn.

	The Examiner respectfully submits that the issue of claim objections is about a minor informality and is not determinative of the rejections. The issue of the claim objections should be held in abeyance and dealt with separately from this appeal. “Ordinarily, an objection is petitionable, and a rejection is appealable, but when the 

2.	Appellant argued (pp. 10-11): 
IV. The independent claims are not obvious over Grant alone because Grant does not teach or suggest measuring a plurality of points on a surface of the workpiece "without reference to a physical reference datum"
…
A. Grant does not teach or suggest "measuring, with a probe of a coordinate measuring machine and without reference to a physical reference datum" as recited in independent method claim 9
…
1. Grant requires reference to a physical reference datum (in addition to the coordinate measuring machine's native coordinate reference system)

Grant teaches that its coordinate measuring machine has both (i) a native coordinate system ("an X, Y, Z coordinate system") and (ii) a reference datum…
Specifically, for measuring surface finish of a "component," all embodiments of Grant add an additional point of reference (in addition to Grant's "an X, Y, Z coordinate system"): a datum. Grant refers to its datums as "component" datums because each is referenced to the physical component being measured.
For example:
• Grant's Abstract teaches that a controller is configured "to determine coordinates of actual target points of the component relative to a component datum ....." Grant Abstract
• Similarly, Grant teaches that the "controller may be configured to receive coordinates of intended form target points, to determine coordinates of the actual target points of the component relative to a component datum based on the signals, and to determine a difference between the coordinates of the intended form target points and the coordinates of the actual target points." Grant, paragraph [0006] (underlining added by Appellant for emphasis).
…
Every embodiment of Grant requires a datum, and each datum in Grant is referenced to and defined by the component 12 as its physical reference. Specifically, each embodiment in Grant references its "component datum" to the component itself (i.e., Grant's "component," reference number "12" in Grant's figures)
No embodiment of Grant teaches measuring surface finish without reference to the component as a physical reference.

The Examiner respectfully submits that the issue is whether Grant teaches the measurement “without reference to a physical reference datum.” This requires interpretation of the phrase “without reference to a physical reference datum” in light of the specification. A datum is a fixed starting point, or reference point, from which a distance is measured. The addition of the word “physical” is interpreted by the examiner to mean that the datum in question is a physical object with respect to which measurements are made. Appellant’s specification ¶ [0058] states, regarding a prior art system which does use a physical reference datum (in contrast to the claimed invention), 
“The system 240 includes a datum 241 (which may be referred to as a "physical reference datum"), and a stylus 245 coupled to the datum 241. The stylus 245 touches points on the surface 201 of the workpiece 150 to produce a set of surface measurements, relative to the datum 241. In order to obtain measurements sufficient for assessing surface finish 230, the datum 241 must be straight and rigid to a high degree of accuracy, and the stylus 245 must be able to move, relative to the datum 241, with a high degree of precision.” …” (emphasis added).

The relevant figure about the datum 241 is copied below. Note that datum 241 is a physical object, and the stylus moves relative to it with a high degree of precision, so that the position of the stylus and the points that it is measuring are being measured with respect to the physical reference datum.
 
    PNG
    media_image2.png
    380
    384
    media_image2.png
    Greyscale

In contrast, regarding the present invention, Appellant’s specification ¶ [0058] states: 
“Illustrative embodiments described herein enable assessment of the surface finish 230 of a workpiece by a CMM 100 without the high-precision datum 241… without the previously-required ability to move a stylus 245 with the high degree of precision relative to such a datum 241.” 

However, the measurements of the CMM 100 of the present invention are not made without reference to anything. Instead, they are made with reference to an X-Y-Z coordinate system which is referenced to a point on the CMM itself. Specification ¶ [0031] states, regarding the present invention: 
“Because their relative positions are determined by the action of the movable features 122, the CMM 100 may be considered as having knowledge of the relative locations of the base 102, and the object 150, with respect to its measuring device 103. … Alternately, or in addition, the movable features 122 of some embodiments include sensors that sense the locations of the table 107 and/ or measuring device 103. … The information about the motion and positions of the table and/ or measuring device 103 of the CMM 100 may be recorded in terms of a one-dimensional (e.g., X, Y, or Z), a two-dimensional (e.g., X-Y; X-Z; Y-Z) or three-dimensional (X-Y-Z) coordinate system referenced to a point on the CMM 100” (emphasis added).

	Thus, when the CMM 100 records the location of a measured point in the present invention, it does so by noting the X-Y-Z coordinates of the point with respect to a native coordinate system of the CMM 100, and specifically with respect to “a point on the CMM 100”. This point, however, is not a “physical reference datum” as this phrase is interpreted in light of the specification, since it is not a physical object with respect to which measurements are made.
So, when viewed in light of the specification, the limitation “without reference to a physical reference datum” means that the measurements are taken without the use of a physical reference datum as a starting point from which the measurements are made.  This limitation does not exclude the use of the CMM’s native coordinate system as disclosed by both the Appellant’s own specification and by the Grant reference. 
	Grant does disclose the use of datums (and does not necessarily exclude the possibility of using a physical reference datum in some embodiments of its invention), but Grant does not disclose that the use of a physical reference datum is required, contrary to the Appellant’s argument. For instance, Grant discloses in paragraph [0014] that:
“Component 12 may include one or more features defined as datums for use by measurement system 10 in locating and/or measuring component 12.  For example, in the embodiment of Fig. 2, component 12 includes a central bore (bore) 22, and an axis 24 of bore 22 may be used as a datum.  Additionally or alternatively, one or more planes 26, 28, and 30 passing through axis 24 may be also be defined as datums.  In this example, planes 26, 28, and 20 may be orthogonal to each other, and plane 26 may generally correspond with (i.e. be co-planar with) an outer face 32 of component 12.”

Fig. 2 is shown here: 

    PNG
    media_image3.png
    439
    581
    media_image3.png
    Greyscale


Note, for instance, that Grant states that “axis 24 of bore 22” may be used as a datum, but no physical object or physical material is present at this axis.  It is not a “physical reference datum”, since there is no physical object present at the datum, so it cannot be used as a physical starting point from which to make a measurement.  (To make a household analogy, one could not place the end of a tape measure against the axis 24 to measure how far something is from it, the way one could place the end of a tape measure against a wall.)  Similarly, orthogonal planes 28 and 30 are arbitrarily chosen datums that clearly do not correspond to the physical surfaces of any object.  Grant states that plane 26 “may generally correspond with (i.e. be co-planar with) an outer face 32 of component 12”, but having it line up exactly with outer face 32 so that it could be used as a high-precision physical reference datum is clearly not a requirement of Grant’s method.  Instead, axis 24 and planes 26, 28, and 30 serve as datums in that they defines a convenient coordinate system near the workpiece being measured, presumably so that the workpiece’s measured dimensions (curve 300 in Fig. 3) can easily be compared to the desired, ideal dimensions of the workpiece (curve 310 in Fig. 3).  Grant states that “the engagement of the spherical probe [probe 16 in Fig. 2] with the surfaces of component 12 results in signal generation used to represent actual positions of the target points of component 12 in an X, Y, Z coordinate system” [paragraph 0013] and that
“Based on command signals from controller 20, actuators 18 may move probe 16 by a desired amount, in a desired direction, to a desired position, and/or into a desired orientation.  And controller 20 may track this movement to calculate the resulting position of probe 16 relative to the coordinate system and/or relative to the datums of component 12 at the time of engagement or desired proximity with the target points.” [paragraph 0015]

Thus, the measured positions can be expressed relative to the native coordinate system of the CMM, or it can be expressed relative to the non-physical datums arbitrarily selected near the workpiece. Since the locations of the datums are known in terms of the CMM coordinate system, positions relative to the datums can be calculated from positions known relative to the CMM coordinate system. The purpose of these datums is not to facilitate the measurement by precisely defining a high-precision coordinate system reference point, as would be the case with a “physical reference datum” like the datum 241 described in the Appellant’s specification, but merely to be able to express the obtained measurements in a convenient manner.
Therefore, while Grant refers to non-physical “datums”, it should be clear that Grant does not require the use of a “physical reference datum”, but instead discloses a measurement of the workpiece “without reference to a physical reference datum”, only needing to rely upon the native coordinate of the CMM (as done by the Appellant’s invention).
Regarding Grant’s use of the phrase “component datum”, it should be clear from the above discussion that this describes the datum being near the component (as is the case for axis 24, for instance) so that it can set up a convenient coordinate system, but does not imply that Grant’s system uses some physical surface of the component as a high-precision reference point during the measuring process.  It does not imply that Grant requires a physical reference datum, any more than the Appellant’s use of “a point on the CMM 100” as a reference point for its coordinate system [paragraph 0031, discussed above] implies the use of a physical reference datum in the Appellant’s claimed invention.  

3.	Appellant argued (pp. 11-13): 
2. Grant's datums are all defined by a physical reference

Grant's datums are all defined by the physical component (Grant's reference number "12") (i.e., workpiece) being measured, and Grant measures points on the surface of the component 12 with reference to that component as a physical reference datum. 
To that end, Grant paragraph [0014] teaches that "Component 12 may include one or more features defined as datums for uses by measurement system 10 in locating and/or measuring component 12."
In some embodiments, the datum defined by the component 12 are the "axis" of a "central bore" of the component 12 ("For example, in the embodiment of FIG. 2, component 12 includes a central bore (bore) 22, and an axis 24 of bore 22 may be used as a datum;" Grant's Fig. 2 is copied below for ease of reference). Grant, paragraph [0014]. Clearly the "central bore" of the component 12 is defined with respect to the physical component 12.
Other embodiments define other "component datums," each of which is defined relative to the physical component 12 ("Additionally or alternatively, one or more planes 26, 28, 30 passing through axis 24 may be also be defined as datums. In this example, planes 26, 28, and 30 may be orthogonal to each other, and plane 26 may generally correspond with (i.e., be co-planar with) an outer face 32 of component 12.")
…
Consequently, all of Grant's "component datums" are defined relative a physical reference - i.e., the physical component 12, and all of Grant's measurement are made with reference to that component 12 as a physical reference datum.

The Examiner respectfully submits that being “defined by a physical reference” is not sufficient for a datum to be considered to be a “physical reference datum” as properly interpreted in light of the present specification.  If this were sufficient, then the point on the CMM 100 that the Appellant’s invention uses to establish its coordinate system would qualify as a “physical reference datum”, since it is defined by the CMM.  As discussed above, Grant does not require the use of a physical reference datum, and the terminology “component datum” does not imply that Grant’s datums are physical reference datums.
Accordingly, the Examiner maintains that Grant does teach measuring a plurality of points on the surface of the workpiece “without reference to a physical reference datum”, as that phrase should be interpreted in light of the present specification. 

4.	Appellant argued (pp. 13-14): 
3. Grant's datums are critical to Grant

Not only do all embodiments of Grant require reference to a physical reference datum, but Grant credits that feature for its capabilities.
Specifically, after describing the taking of measurements referenced to its "component datum" (Grant, paragraph [0024]), and after describing its use of those measurements to assess "surface roughness" (Grant paragraph [0025]), Grant's succeeding paragraph credits those features for its capabilities:
“Because the disclosed system may provide increased detail regarding component surface measurements, it may be easier to determine based on the detail if the component was manufactured according to associated specifications.  In particular, it may be possible to determine if the component has a desired form, a desired waviness, and a desired surface roughness.”  Grant, paragraph [0026]
Therefore, it can be seen from Grant that all embodiments require a "component datum," and all component datums are defined by reference to a physical datum - the component 12 itself. Nothing in Grant teaches or suggests datums exist without reference to a physical reference datum (i.e., the component 12).

The Examiner respectfully submits that paragraph [0026] cited above makes no mention of any datum, component datum, or physical reference datum, so it is not reasonable to conclude that Grant is crediting the use of a physical reference datum for the capabilities of Grant’s system.  As discussed above, Grant clearly uses datums, but there is no suggestion in Grant that the use of a physical reference datum is critical to Grant’s system, or that the use of a physical reference datum is responsible for its capabilities.

5.	Appellant argued (p. 14): 
B. Grant does not teach or suggest all limitations of independent system claim 1 or independent computer program product claim 17, and does not render those claims, or any claim that depends from those claims, obvious under 35 U.S.C. §103

	The Examiner respectfully submits the same responses that were submitted with respect to the arguments regarding claim 9 above.


Appellant argued (pp. 14-17):

V. The independent claims are not obvious over Grant alone because Grant does not teach or suggest producing a surface finish spatial spectrum and does not teach or suggest characterizing the surface finish of the workpiece by removing, from the spatial spectrum, all frequencies below the cutoff frequency to produce a surface finish spectrum
…
A. Grant does not teach or suggest "characterizing the surface finish of the workpiece by removing, from the spatial spectrum, all frequencies below the cutoff frequency to produce a surface finish spectrum" as recited in independent method claim 9
…
1. The "dimension report" is composed of raw measurement data generated by the CMM probe

The "dimension report" includes "processed data" representing measured differences between "actual coordinates of target points" and "and expected target point coordinates of a design intent or perfect form component 12" …
More specifically, Grant's paragraph [0019] teaches that "The deviation report discussed above may be collection of data representing these deviations, the data being calculated by controller 20 as a subtraction function from the two sets of coordinates." (underlining added here by Appellants for emphasis).
Consequently, it is clear that the data in Grant's "deviation report" is measurement data, expressed as a distance between points in the X-Y-Z coordinate system of Grant's coordinate measuring machine (i.e., distance calculated as a subtraction function from the two sets of coordinates), and is not a spatial spectrum or a spectrum of any kind.
For a graphical representation of the foregoing concepts, Grant's Fig. 3 shows a graph of the described measurement data measured relative to the "DATUM" shown in Fig. 3. …
Thus, Fig. 3 does not show a spectrum of any kind.

The Examiner respectfully submits that Grant does disclose “characterizing the surface finish of the workpiece by removing, from the spatial spectrum, all frequencies below the cutoff frequency to produce a surface finish spectrum” as recited in claim 9.
Grant’s ¶ [0018] states: 
“…controller 20 may process the signals to create a variety of output. The output may include, for example, a dimension report, a deviation report, a form error report, a waviness report, and a roughness report. The dimension report may include raw data corresponding to the coordinates of probe 16 at each target point of component 12. The deviation report may include processed data representing a difference between the measured or actual coordinates of the target points and expected target point coordinates of a design intent or perfect form component 12. For the purposes of this disclosure, the term "perfect form component may be defined as a component having exact intended dimensions, not including tolerances. The deviation report may then be broken down into deviations of different wavelengths, and the deviations classified into ranges of deviation wavelengths that correspond with form error, waviness, and roughness. Reports may then be generated for each of these ranges.” (emphasis added)

First, the deviation report characterizes the roughness of the workpiece, for instance, so it characterizes the surface finish.  
Second, the deviation report is based on the measured positions represented by curve 300. This represents data from the workpiece at different points in space, so the points are characterized by a spatial spectrum.
Third, the deviation report is broken down into ranges of deviation wavelengths, such as the range from 0 to 1 shown in Fig. 4, so it is a spatial spectrum.
Fourth, the curves 400, 500, and 600 in Figs. 4-6 represent a surface roughness spectrum ranged [Symbol font/0x6C]0 to [Symbol font/0x6C]1 in wavelength, a surface waviness spectrum ranged [Symbol font/0x6C]1 to [Symbol font/0x6C]2 in wavelength, and a surface form error spectrum ranged [Symbol font/0x6C]2 to [Symbol font/0x6C]3 in wavelength, respectively (see [0021] and FIGs. 4-6 copied below). Thus, curve 400 represents the surface of the workpiece with the frequencies below the cutoff frequency removed.  (Note that removing the wavelengths above 1 is mathematically the same as removing the frequencies below the cutoff frequency corresponding to 1, since wavelength is inversely proportional to frequency by definition.)  Even though these curves are based on a difference (deviation) between a measured surface profile and an ideal surface profile, they nevertheless represent the surface condition of the workpiece by a surface finish spatial distribution at different wavelengths and frequencies. 

    PNG
    media_image4.png
    484
    438
    media_image4.png
    Greyscale

6.	Appellant argued (pp. 17-21): 
2. The "waviness report," the "roughness report" and the "error report" are each composed of raw data because the data in those reports are subsets of the "deviation report" 

The "deviation report" is related to the "error report," the "waviness report," and the "roughness report" in that each of the "error report," the "waviness report," and the "roughness report" is composed of a subset of the measurement data in the "deviation report." 
As explained above, the "deviation report" is composed of measurement data. Grant paragraph [0018] then teaches that the "deviation report may then be broken down into deviations of different wavelengths, and the deviations classified into ranges of deviation wavelengths that correspond with form error, waviness, and roughness."
More specifically, Grant paragraph [0021] teaches that "The process of breaking down curve 300 into the different deviation types is illustrated in FIGS. 4-6," in which Fig. 4 is a curve 400 that represents surface roughness of component 12, Fig. 5 is a curve 500 that represents "waviness" of component 12, and Fig. 6 is a curve 600 that represents "error."
Importantly, Grant teaches that the data in those figures is, in each case, a subset of the measurement data in Fig. 3 because "Curves 400-600 may be compounded (e.g., added together) to make curve 300." Grant paragraph [0021]  Such an addition could not produce the graph of the measurement data in Fig. 3 unless the data in those curves also represents measured data - i.e., a "difference between the actual locations of the target points and the intended locations of the target points (e.g., the spacing S between curves 300 and 310). In other words, it would not be possible to create Fig. 3 by adding together the curves of Fig. 4, Fig. 5 and Fig. 6 unless those curves (like the curve in Fig. 3) represents measurement data as opposed to spectral data.
Consequently, the "roughness report" (graphically illustrated in Fig. 4), the "waviness report" (graphically illustrated in Fig. 6), and the "error report" (graphically illustrated in Fig. 6) are each composed of such measurement data expressed as differences between ideal coordinates of points on the component 12 and actual measured coordinates of corresponding points on the component 12, and Grant does not teach or suggest that such a "deviation report" ( or any of its derivatives - the "roughness report," the "waviness report," and the "error report") is a "spectrum" of any type, or that it characterizes the surface finish of the component 12 ( e.g., the workpiece) by removing, from a spatial spectrum, all frequencies below the cutoff frequency to produce a surface finish spectrum.

The Examiner respectfully submits that the curves in Figs. 4-6 are both measurement data and spectral data, and that they show a spectrum.  They are measurement data since they are obtained from measuring the surface of the workpiece.  The curve 300 in Fig. 3 indicates the measured position of the surface, and it is shown relative to an ideal or desired surface 310.  Figs. 4-6 represent the same measured data, where the deviation between curve 300 and curve 310 has been expressed as spectral data or a spectrum.  This is in effect analogous to taking the Fourier transform of the deviation shown in Fig. 3, so that Figs. 4-6 represent the frequency or wavelength spectrum of the deviation.  Fig. 4 shows the highest frequency/lowest wavelength spectral portion of the deviation, which indicates the surface roughness.  Fig. 5 shows the middle frequency/middle wavelength spectral portion of the deviation, which indicates the surface waviness.  Fig. 6 shows the lowest frequency/highest wavelength spectral portion of the deviation, which indicates the surface error.  Furthermore, separating out the highest frequency/lowest wavelength spectral portion of the deviation in order to obtain curve 400 in Fig. 4 is the same as removing all the frequencies below the cutoff frequencies (or all the wavelengths above the corresponding wavelength [Symbol font/0x6C]1).
Regarding the argument that “it would not be possible to create Fig. 3 by adding together the curves of Fig. 4, Fig. 5 and Fig. 6 unless those curves (like the curve in Fig. 3) represents measurement data as opposed to spectral data,” note that curves 400, 500, and 600 represent deviation data in spectral ranges, as discussed above. To compound them by adding them together literally will of course not result in curve 300 in FIG. 3 (copied below).  This is due to curves 400-600 being measured surface finish data drawn with reference to an axis of wavelength and curve 300 being measured surface finish data drawn with reference to a coordinate system (i.e., with respect to bore 22, axis/plane 24, 26, 28, or 30). One of ordinary skill in the art would understand that Grant does not mean to add the curves 400-600 literally to form curve 300. Instead, one would understand that Grant is explaining that the curves 400-600 are derived from curve 300 and are expressed in the form of spatial spectral distributions. Therefore, the reports, illustrated by any (or the combination) of the curves 400-600, clearly correspond to a surface finish spatial spectrum as claimed, because they represent the surface finish spectral distribution, as discussed above. 


    PNG
    media_image5.png
    223
    442
    media_image5.png
    Greyscale


Note that the step of removing all frequencies from a spatial spectrum below the cutoff frequency was discussed in the Final Rejection of 09/04/2020 at pp. 4-5 with reference to Grant’s ¶ [0025] disclosure to “filter the information according to a plurality of predefined wavelength ranges.” For the surface roughness, only the spectral data equal to or above a cutoff frequency is of interest. (Ignoring the longer wavelengths (smaller frequencies) also has the effect that positional offsets are unimportant.  For instance, a constant offset caused by misplacing the reference datum a fixed amount would have no impact on the surface roughness spectrum determined by curve 400, since that offset would not contribute in the [Symbol font/0x6C]0 to [Symbol font/0x6C]1 wavelength range.) Consequently, Grant teaches the argued feature about charactering the surface finish by removing, from a spatial spectrum, all frequencies below the cutoff frequency to produce a surface finish spectrum.

7.	Appellant’s arguments regarding claims 1 and 17 (p. 22) are based on arguments for claim 9 by analogy. The same responses above are applied by analogy.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN C KUAN/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        

Conferees:
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.